Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-30708
                                                                 05-JUL-2011
                                                                 11:58 AM



                                 NO. SCWC-30708

               IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                  SHAWN FERNANDEZ and SUZETTE FERNANDEZ,
                     Respondents/Plaintiffs-Appellees,

                                       vs.

                          AMBROSE S. FERNANDEZ, JR.,
                       Petitioner/Defendant-Appellant.


             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                         (CIVIL NO. 1RC09-1-0274)

           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Recktenwald, C.J., for the court1)

              Petitioner/defendant-appellant Ambrose S. Fernandez,

Jr.’s application for writ of certiorari, filed on May 25, 2011,

is hereby rejected.

              DATED:    Honolulu, Hawaiʻi, July 5, 2011.

                                      FOR THE COURT:

                                      /s/ Mark E. Recktenwald

                                      Chief Justice




      1
          Considered by: Recktenwald C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.